FILED
                            NOT FOR PUBLICATION                              AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50072

               Plaintiff - Appellee,             D.C. No. 8:07-cr-00036-AG

  v.
                                                 MEMORANDUM *
GEORGE HENRY JARAMILLO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       George Henry Jaramillo appeals from the district court’s judgment and

challenges the $50,000 fine imposed following his guilty-plea conviction for

willful filing of a false tax return, in violation of 26 U.S.C. § 7206(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jaramillo contends that the district court’s imposition of the $50,000 fine

was vindictive and therefore violates his right to due process. We review de novo

a claim that the imposition of a sentence after a successful appeal violates a

defendant’s right to due process. See United States v. Garcia-Guizar, 234 F.3d

483, 489 n.2 (9th Cir. 2000). Jaramillo’s contention fails because there is no

presumption of vindictiveness when there is no net increase in punishment. See

United States v. Bay, 820 F.2d 1511, 1513 (9th Cir. 1987). Further, Jaramillo has

not shown that the court was motivated by vindictiveness. Rather, the record

reflects that the district court based the sentence on proper sentencing factors. See

18 U.S.C. §§ 3553(a) and 3572(a).

      AFFIRMED.